Title: From George Washington to Brigadier General Alexander McDougall, 1 August 1777
From: Washington, George
To: McDougall, Alexander



Dr Sir
Chester on Delaware [Pa.] Augt 1: 1777.10 Oclock P.M.

By an Express this moment arrived from Cape May, The Enemy’s Fleet left Yesterday Morning at Eight OClock—put to Sea and were out of Sight Three Hours when the Express came away. I do not know whether you are coming on with the Two Brigades ordered from peeks Kill to reinforce this Army—If you are, I beg that you will leave the Brigades under the direction of the next commanding Officer to return to peeks Kill with it and repair thither yourself with all expedition. You will use every exertion in your power to call in the Militia as soon as possible & to prevent the Enemy from effecting a Coup De

Main against that post and its dependencies—Genl Sullivan is ordered to return and Other reinforcements will follow immediately. I am Dr Sir with great respect & esteem Yr Most Obed. st.
